            Case 2:20-cv-05457-NIQA Document 6 Filed 11/25/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

AASIM NASH                                     :
     Plaintiff                                 :
                                               :
       v.                                      :     CIVIL ACTION NO. 20-CV-5457
                                               :
PHILA COMMON PLEAS COURT,                      :
et al.,                                        :
        Defendants                             :

                                          ORDER

       AND NOW, this 25th day of November, 2020, upon consideration of Plaintiff Aasim

Nash’s Motion to Proceed In Forma Pauperis (ECF No. 4), and pro se Complaint (ECF No. 1) it

is hereby ORDERED that:

       1.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.       The Complaint is DEEMED filed.

       3.       The Complaint is DISMISSED, with prejudice, as legally baseless for the reasons

set forth in the Court’s Memorandum.

       4.       The Clerk of Court is directed to mark this matter CLOSED.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
